Title: Memorandum, 20 November 1772
From: Washington, George
To: 



Wmsburg 20th Novr 1772

Colo. Lewis is desired to seel the two Bills of £250 & £150 each for what they will fetch—receive £32.10.0 of Colo. John Banister—& all the Money which Hill can collect.
out of which
To pay my part of Norfleets demand—Mr Hodges claim against Mr Robt Adam—£20 to John Washington (being money receivd for him of Mr Ross) and one hundd and odd pound to the Treasury on acct of Mr William Ramsay; provided the £32.10 is recd of Colo. Bannister, and Hill is able to pay at least £125 otherwise no money to be paid for, & on acct of Mr Ramsay, as I cannot spare the money from my wheat Contracts & other Engagements.

also to receive
From Mr Edmund Pendleton, or Mr Montgomerie the further Sum of £270 (a Sum I expected to receive myself) all of which money’s, after making the above payments, under the proviso’s there mentioned be pleasd to bring up & advise me of your arrival by Post that I may send Lund Washington down as I shall be much in want of the Cash to pay for what wheat I have bought.

Go: Washington

